DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “deflection units for the surface element for introducing the surface element into the packaging machine” as set forth in Claim 2; and “wherein the swivel receiver has allocated to it fixing points for defined swivel positions of the swivel receiver” as set forth in Claim 8 must be shown/labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite.  On line 2, the phrase “process it in a packaging machine” is unclear.  What is “it” referring to?
Claim 2 is vague and indefinite.  On line 1, the phrase “wherein it has deflection units” is unclear.  What is “it” referring to?
Claim 8 is vague and indefinite.  On line 2, the phrase “the swivel receiver has allocated to it fixing points” is unclear.  What is “it” referring to?
Claim 9 is vague and indefinite.  On line 3, the phrase “wherein it is equipped” is unclear.  What is “it” referring to?
Claim 11 is vague and indefinite.  On line 2, the phrase “wherein it is a deep-drawing packaging machine” is unclear.  What is “it” referring to?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bursk (U.S. Patent No. 3,291,415), in view of Spatafora et al (EP 1 256 538), hereinafter “Spatafora”.
With respect to Claim 1, Bursk, Figures 1-, teaches a device for receiving and holding a surface element roll 1, so as to process it by unrolling the surface element into the machine, comprising an axle 9 to be incorporated into the surface element roll 1 on its rotational axis of symmetry, wherein the axle 9 is incorporated in a swivel receiver (see Figure 2), and the axle for unrolling the surface element 1 is held with the swivel receiver (See Figure 2)  in roughly a vertical alignment (See Figure 1).
Bursk teaches all the elements of the device except for the device being used in a packaging machine.
However, Spatafora, Figure 1, teaches a roll being unrolled in a packaging machine.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the device to a packaging maching because one of ordinary skill in the art would have been able to adapt the device to any application necessary for a particular use such as a packaging machine.
With respect to Claim 3, Bursk further teaches wherein the axle with the swivel receiver (see Figure 2) can be transferred into a roughly horizontal alignment of the axle.
With respect to Claim 4, Bursk further teaches wherein the swivel receiver holds a slip-on mandrel 9 that forms the axle to be incorporated into the surface element roll.
With respect to Claim 5, Bursk further teaches wherein a rotary drive 41 is allocated to the slip-on mandrel 9.
With respect to Claim 8, Bursk further teaches wherein the swivel receiver  has allocated to it fixing points (teeth in gears 31,32) for defined swivel positions of the swivel receiver.
With respect to Claim 9, Sparafora further teaches wherein a packaging machine for packaging goods in film packages, wherein it is equipped with at least one devices according to Claim 1 (device of Bursk).
With respect to Claim 10, Bursk further teaches wherein the device is laterally arranged in relation to its longitudinal extension.
With respect to Claim 11, Spatafora further teaches wherein it is a deep-drawing packaging machine, and that a deep-drawable surface element is provided with the device.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bursk in view of Spatafora as applied to Claims 1, 3-5, and 8-11 above, and further in view of McNeil et al (U.S. Patent Application Publication No. 2004/0079831), hereinafter “McNeil”.
with respect to Claim 2, Bursk in view of Spatafora are advanced above.
Bursk in view of Spatafora teach all the elements of the device except for wherein it has deflection units for the surface element for introducing the surface element into the packaging machine.
	However, McNeil teaches deflection units 400,410, 420 for the surface element for introducing the surface element into the packaging machine.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide Bursk in view of Spatafora with deflection units, as taught by McNeil, for the purpose of directing the material in any desired direction.
Allowable Subject Matter
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/            Primary Examiner, Art Unit 3654